Citation Nr: 1455837	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-48 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a spine (back) disability, to include lumbosacral myositis and posttraumatic osteoarthritis of the spine.

2. Entitlement to service connection for an acquired psychiatric disorder, to include a neurocognitive disorder, depression and posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

5. Entitlement to service connection for a disability manifested by chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to January 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was brought before the Board in April 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.

The issues of entitlement to service connection for carpal tunnel syndrome of the right upper extremity and a disability manifested by chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A chronic spine disability was not manifested in active service, and arthritis was not manifested to a compensable degree within one year of service discharge; any current spine disability is not otherwise etiologically related to the Veteran's active service.

2. An acquired psychiatric disorder was not manifested in active service; any current psychiatric disorder is not otherwise etiologically related to the Veteran's active service.

3. Obstructive sleep apnea was not manifested in active service; any current sleep apnea is not otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

2. The criteria for service connection for an acquired psychiatric disorder have not been met.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for an acquired psychiatric disorder have not been met.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a number of notice letters throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of the diagnosis provided and rationale for any etiological opinion offered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was most recently remanded by the Board in April 2014.  There has been substantial compliance with all instructions contained in the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Finally, service connection for chronic disabilities listed under 38 C.F.R. § 3.309(a) may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran maintains that he currently suffers from a spine (back) disability, acquired psychiatric disorder, and obstructive sleep apnea as directly related to his active service.  Specifically, he contends that these disabilities are due to a fall incurred in service, which he asserts caused depression and/or PTSD and a sleep disorder.  

While the evidence reveals that the Veteran currently suffers from lumbosacral myositis and posttraumatic arthritis of the spine, a neurocognitive disorder, and obstructive sleep apnea, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Service treatment records support the Veteran's contention that he experienced a fall while in service, the record does not support a finding that this fall resulted in the development of a chronic back disability.  Furthermore, even though the Veteran reported depression or excessive worry in November 1963 upon service separation, no psychiatric disorder was diagnosed.  Finally, at service separation, he specifically denied frequent trouble sleep or arthritis and bone/joint deformity.  See November 1963 Report of Medical History.  As such, the Board finds the Veteran did not suffer a chronic back disability, psychiatric disorder or obstructive sleep apnea during active service.

Post service records include the report of a November 1968 VA examination, at which the Veteran complained of pain in the left pelvic area, poor sleep, nervousness, nightmares and fear of the unknown.  However, an October 1968 orthopedic examination was negative, and no disabling mental condition was found at the time.  The Veteran continued to complain of back pain through 1975. During this time, he also complained of pain radiating to his left lower extremity.  However, no diagnosis of a back disability was rendered through this period.  

Workers Compensation records indicate the Veteran injured his back in a workplace accident in July 1995.  July 1995 treatment records note the Veteran reported acute low back pain with radiation to the lower extremities that began four days prior.  A diagnosis of acute lumbosacral myositis was rendered.  VA treatment records indicate the Veteran began complaining of, and receiving regular treatment for, chronic cervical and lumbar pain beginning in approximately 2001.  In June 2007, a diagnosis of degenerative joint disease of the lumbar spine was rendered.

With regards to an acquired psychiatric disorder, a January 2003 VA psychiatric consultation notes the Veteran reported chronic sleep impairment but had not received prior psychiatric treatment.  A diagnosis of primary insomnia was rendered at the time.  In October 2009, a the Veteran was found to be experiencing mild cognitive difficulties.  A July 2012 VA initial psychiatric evaluation notes the Veteran (and his wife) reported chronic nightmares, insomnia and sleep problems for approximately 45 years.  

Finally, with respect to obstructive sleep apnea, as noted above, the Veteran and his spouse have reported chronic nightmares and sleep impairment for over 45 years, since his period of service.  A diagnosis of sleep apnea was rendered after a sleep study sometime in 2007 or thereabout.

The Veteran was provided VA examinations in June 2014 to address each of the Veteran's disabilities.  Following a review of the claims file and clinical evaluation of the Veteran, the VA examiners opined that the Veteran's spine disability, acquired psychiatric disorder (diagnosed as a neurocognitive disorder) and obstructive sleep apnea are less likely than not etiologically related to the Veteran's active service.  With regard to the spine disorder, the VA examiner noted the Veteran's reported history of back pain and injury.  In particular, the VA examiner noted the acute nature of his initial in-service injury, based on his later reports in 1995 of his back pain beginning four days prior.  Ultimately, the VA examiner determined that the Veteran's current back disability is due to the normal aging process and not due to his in-service fall.

With respect to a neurocognitive disorder, the VA examiner noted the Veteran's reported symptoms at service separation, wherein he reported some depressive symptoms.  In particular, the VA examiner based his negative opinion on the negative findings contained in the November 1968 VA psychiatric examination as well as the absence of complaints or treatment of symptoms related to his neurocognitive disorder until approximately 2003.  The Board again notes the Veteran has not been diagnosed with PTSD or other disorder related to depression or anxiety.

Finally, with respect to the diagnosis of obstructive sleep apnea, the examiner determined that, although the wife reports sleep problems for 45 years, after a review of the claims file and clinical evaluation of the Veteran, his current sleep apnea is less likely due to his period of active service.  This opinion was based on the lengthy period of time between the Veteran's active service and his diagnosis of sleep apnea, as well as the fact that the use of a c-pap machine has not improved his sleep impairment.  

The Veteran has not produced a competent medical opinion in support of his claim that his current spine disability, neurocognitive disorder and/or sleep apnea are etiologically related to his active service.  The Board again notes that a diagnosis of a cognitive disorder and sleep apnea were not rendered until approximately 40 years or more following the Veteran's separation from active service.  Although not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained or was not diagnosed with the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board acknowledges that the Veteran himself has claimed that he suffers from a spine disability, psychiatric disorder and/or sleep apnea as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain, worry and/or sleep problems; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

As a final note, the Board has considered whether service connection for degenerative joint disease or any other form of arthritis may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has offered inconsistent statements regarding the chronicity of his back pain.  For example, while he currently reports chronic back pain since service, the Board again notes the Veteran himself reported an onset of back pain four days prior in July 1995.  At that time, he made no mention of what would have been a thirty year history of back pain.  As such, the Board finds there are no credible reports of chronic back pain since service; therefore the provisions of 38 C.F.R. § 3.303(b) do not apply and service connection based on continuity of symptomatology is not warranted.

In light of the record described above, the Board concludes that the preponderance of the evidence is against the claims for service connection for a spine disability, acquired psychiatric disorder and/or obstructive sleep apnea, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a spine disability is denied. 

Service connection for an acquired psychiatric disorder is denied. 

Service connection for obstructive sleep apnea is denied.






REMAND

Unfortunately, with respect to the remaining issues on appeal, another remand is required.  Specifically, additional medical opinions are necessary.

With respect to carpal tunnel syndrome of the right upper extremity, the June 2014 VA examiner failed to address the Veteran's primary theory of entitlement, namely whether this disability was caused by the in-service procedure required to remove a splinter from his right arm following a fall.  With respect to a disability manifested by chest pain, the Board notes the June 2014 VA examiner's negative opinion was based primarily on the examiner's relation of the Veteran's symptomatology to a musculoskeletal condition.  However, the Board notes that the Veteran has been diagnosed with a cardiac disability and, while a VA heart examination was originally scheduled, this examination was cancelled by the AOJ.  Further, the examiner did not offer an opinion as to why any currently diagnosed musculoskeletal disability manifested by chest pain is not etiologically related to active service, specificially his documented fall from a pole.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, addendum VA opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who conducted the June 2014 VA peripheral nerves examination, if available, for an addendum opinion regarding carpal tunnel syndrome of the right upper extremity.  If the June 2014 examiner is not available, forward the claims file to an examiner with the appropriate clinical expertise.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  The entire claims file must be provided to the examiner for review.  Following a review of the record, and a physical examination of the Veteran if deemed necessary, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current carpal tunnel syndrome of the right upper extremity is etiologically related to his period of active service.

In offering this opinion, the examiner must specifically comment on the Veteran's contention that his current disability is due to a procedure performed to remove piece of wood from his arm. 

A complete rationale must accompany all opinions expressed.

2. Forward the claims file to the examiner who conducted the June 2014 VA respiratory examination, if available, for an addendum opinion regarding a disability manifested by chest pain.  If the June 2014 examiner is not available, forward the claims file to an examiner with the appropriate clinical expertise.  If the examiner determines an additional physical examination would be beneficial, to include a heart examination, one is to be arranged.  If an additional cardiac examination is deemed unnecessary, the examiner must explain why.  The entire claims file must be provided to the examiner for review.  Following a review of the record, and a physical examination of the Veteran if deemed necessary, the examiner is requested to address the following:

a. Provide a diagnosis of any current disability that may be manifested by chest pain including, but not limited to, cardiac, respiratory and/or musculoskeletal disabilities.

b. For each disability diagnosed, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's such disability is etiologically related to his period of active service, to include a fall from a pole in service.

A complete rationale must be offered for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


